Case 2:19-cv-06906-VAP-GJS Document 50 Filed 06/19/20 Page 1 of 4 Page ID #:317



   1
       NANCY E. WOLFF (SBN 133334)
   2
       COWAN, DEBAETS, ABRAHAMS &
   3
       SHEPPARD LLP
   4
       9454 Wilshire Boulevard, Suite 901
   5
       Beverly Hills, CA 90212
   6
       Telephone: (310) 492-4392
   7
       Telefax: (310) 492-4394
   8

   9   Attorneys for Plaintiff
  10   TEAMLAB INC.
  11
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  12

  13

  14    TEAMLAB INC., a Japanese                Case No.: 2:19-cv-06906-VAP-GJS

  15    corporation,

  16

  17                        Plaintiff,          DECLARATION OF

  18                                            NANCY E. WOLFF

  19    vs.

  20

  21    MUSEUM OF DREAM SPACE,

  22    LLC, a California limited liability

  23    company, and DAHOOO

  24    AMERICAN CORPORATION,

  25    an Illinois corporation,

  26                        Defendants.

  27

  28

                                     DECLARATION OF NANCY E. WOLFF
Case 2:19-cv-06906-VAP-GJS Document 50 Filed 06/19/20 Page 2 of 4 Page ID #:318



   1                         DECLARATION OF NANCY E. WOLFF
   2         NANCY E. WOLFF declares as follows:
   3         1.     I am a partner of the law firm of Cowan, DeBaets, Abrahams &
   4   Sheppard LLP, attorneys for plaintiff teamLab Inc. (“Plaintiff”) in this proceeding.
   5   I am admitted to practice before this Court. I make this declaration in support of
   6   the parties’ joint request to amend the Civil Trial Scheduling Order (Dkt. No. 35).
   7         2.     Pursuant to the Civil Trial Scheduling Order in the above-captioned
   8   action, the following deadlines were proposed by the parties, and Ordered by the
   9   Court (see Dkt. No. 35):
  10

  11   Deadline to file Amended Complaint           March 6, 2020
  12   Initial Designation of Expert Witnesses      July 30, 2020
  13   Designation of Rebuttal Expert               Aug. 31, 2020
  14   Witnesses
  15   Discovery Cut-Off                            Nov. 9, 2020
  16   Summary Judgment Hearing Cut-Off             Dec. 21, 2020
  17   Pretrial Conference                          Feb. 8, 2021
  18   Jury Trial                                   Feb. 23, 2021
  19

  20         3.     On May 8, 2020, the Court considered facts set forth by the parties in a
  21   Joint Stipulation (see Dkt. No. 39) – namely that Plaintiff discovered what it
  22   asserted to be new facts that it believed in good faith might necessitate an
  23   amendment to the First Amended Complaint and a motion for a preliminary
  24   injunction, but to serve the interests of cost-effectiveness and judicial efficiency,
  25   Plaintiff agreed to wait until after the forthcoming mediation (and pre-mediation
  26   exchange of informal discovery) to make a final decision as to whether to seek the
  27   amend to include the new allegations and to move for a preliminary injunction –
  28   and extended the deadline for Plaintiff to file a motion to amend the First Amended
                                                  -2-
                                     DECLARATION OF NANCY E. WOLFF
Case 2:19-cv-06906-VAP-GJS Document 50 Filed 06/19/20 Page 3 of 4 Page ID #:319



   1   Complaint from March 6, 2020 to June 17, 2020. See Dkt. No. 43.
   2         4.     The Court further ordered that it would consider any further
   3   adjustments to the discovery and overall case schedule that may be necessary
   4   following the mediation and in light of disruptions caused by the COVID-19 crisis.
   5   Id.
   6         5.     Following the entry of the Order on May 8, 2020, the parties selected a
   7   mediator (see Dkt. No. 46) and engaged in an informal exchange of discovery prior
   8   to the mediation.
   9         6.     Thereafter, the parties participated in two mediation sessions, and are
  10   still conducting settlement talks.
  11         7.     Because settlement discussions are ongoing (and the parties may
  12   schedule a third mediation session), and both parties have been diligently working
  13   to resolve the matter, good cause exists to extend the deadlines set forth in the Civil
  14   Trial Scheduling Order.
  15         8.     If the extension request is denied, there will be significant prejudice to
  16   both parties, as both parties have been focusing their efforts on mediation, and have
  17   not been able to engage in full fact gathering due to the ongoing public health crisis.
  18         9.     The parties respectfully request that the Court extend the deadlines set
  19   forth in the Case Scheduling Order as follows, and that the Court consider any
  20   further adjustments to the discovery and overall case schedule that may be
  21   necessary in light of disruptions caused by the COVID-19 crisis:
  22

  23   Deadline to file Amended Complaint           July 31, 2020
  24   Initial Designation of Expert Witnesses      Oct. 30, 2020
  25   Designation of Rebuttal Expert               Dec. 4, 2020
  26   Witnesses
  27   Discovery Cut-Off                            Feb. 12, 2021
  28   Summary Judgment Hearing Cut-Off             Mar. 26, 2021
                                                  -3-
                                     DECLARATION OF NANCY E. WOLFF
Case 2:19-cv-06906-VAP-GJS Document 50 Filed 06/19/20 Page 4 of 4 Page ID #:320



   1
       Pretrial Conference                          May 10, 2021
   2
       Jury Trial                                   May 25, 2021
   3
             10.    The undersigned apologizes for the belated submission of this request,
   4
       and any inconvenience Plaintiff’s prior deficient filing may have caused the Court.
   5

   6
       I declare under penalty of perjury that the foregoing is true and correct.
   7

   8   Executed on:    June 19, 2020
   9                   New York, New York               ______________________________
                                                              NANCY E. WOLFF
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  -4-
                                     DECLARATION OF NANCY E. WOLFF
